Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 19, 2019

The Court of Appeals hereby passes the following order:

A19E0059. THE STATE v. BATTLE.

      Upon consideration of the State’s emergency motion to stay proceedings in
superior court, and pursuant to this Court Rule 40, the State’s motion is hereby
DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/19/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.